                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MARIA FROWICK, et al.,
                                   7                                                        Case No. 4:18-cv-06661-KAW
                                                        Plaintiffs,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         60 DAYS
                                   9
                                         BANK OF AMERICA,                                   Re: Dkt. No. 24
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 28, 2019, Plaintiffs filed a notice of settlement. Accordingly, Plaintiffs shall file a

                                  14   dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 30, 2019

                                  17                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  18                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
